DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 2/21/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered. 
Response to Amendment
This action is in response to the RCE filed 02/21/2022 with entry of the amendment after final filed 01/21/2022 from which Claims 1, 8, 12-16, 22, 33 and 37-47 are pending, where Claims 1, 12-14, and 22 were amended and Claims 37-47 were added.  Claims 2-7, 9-11, 17-21, 23-32 and 34-36 are canceled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of the RCE and amendment filed 01/21/2022. 
Claim Rejections - 35 USC § 112(a)
Claims 1, 8, 12-16, 22, 33 and 37-47 are rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 8, 12-16, 22, 33 and 37-47, Claim 1 recites “the reaction product is not a reaction product of 3-glycidoxypropyltri methoxysilane, and the sol-gel has 0 wt% epoxy-silane content and 0 wt% amino-silane content, and Claim 22 recites “the sol-gel reaction product is not a reaction product of 3-glycidoxypropyl- trimethoxysilane, and the sol-gel has 0 wt% epoxy-silane content and 0 wt% amino-silane content.”  
The application as filed from the Pub describes in the abstract and at ¶s 0008-0009, 0026-0027 and 0029 a reaction product without any reference to not having 3-glycidoxypropyltrimethoxysilane.  Additionally the examples have GTMS.  The application describes at ¶ 0031 that the wt% of organosilane in the sol-gel is from about 0.1 to 20 wt%.    
For the former recitation of a reaction product not a reaction product of 3-glycidoxypropyltrimethoxysilane the cited phraseology clearly signifies a "negative" or "exclusionary" limitation for which the applicants have no support in the original disclosure.  Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983) ; 783 F. 2d 453.  The insertion of the above phraseology as described above positively excludes a reaction product with 3-glycidoxypropyltrimethoxysilane , however, there is no support in the present specification for such exclusions. As stated in MPEP 2173.05(i), the "mere absence of a positive recitation is not the basis for an exclusion."
In accordance with MPEP § 2163 and § 2164.04 I Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitation ‘a reaction product not a reaction product of 3-glycidoxypropyltrimethoxysilane, and the sol-gel has 0 wt% epoxy-silane content and 0 wt% amino-silane content’.  In accordance with MPEP § 2164.04 I Applicant has not pointed out where amended claim is supported, nor does there appear to be a written description of the claim limitation 'the reaction product is not a reaction product of 3-glycidoxypropyltrimethoxysilane" in the application as filed." A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because a reaction product without 3-glycidoxypropyltrimethoxysilane, and the sol-gel has 0 wt% epoxy-silane content and 0 wt% amino-silane content is not described for the reaction product or sol-gel.  Rather the examples show the use of GTMS and the application states and amount of organosilane like 3-glycidoxypropyltrimethoxysilane and presence of organosilane at ¶ 0031.  
Claim Rejections - 35 USC § 112(b)
Claims 22, 33, 40-42, 44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 22, 33, 40-42, 44 and 46, Claim 22 recites “a reaction product of:  the sol-gel reaction product is not a reaction product of 3-glycidoxypropyltri-methoxysilane . . .”  This recitation is unclear, vague and confusing to one skilled in the art and therefore indefinite whether with the sol-gel reaction product is the same or different from a reaction product.  In addition the wording “the sol-gel reaction product” lacks antecedent basis. If the sol-gel reaction product is the same as a reaction product the former wording should be changed to “the reaction product”.    
Allowable Subject Matter
Claim 1, 8, 12-16, 22, 33 and 37-47 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and Claims  22, 33, 40-42, 44 and 46 also for 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is an examiner’s statement of reasons for allowable subject matter: The cited references alone or in any reasonable combination does not disclose sol-gel comprising a sol gel reaction product of:  an organosilane; a metal alkoxide comprising a zirconium alkoxide; (or listed metal alkoxides of Claim 22) and an acid stabilizer; the sol-gel comprising a corrosion inhibitor having one or more thiol moieties; and an organic solvent selected from the group consisting of 1-pentanol, 2-pentanol, 3-pentanol, 1-hexanol, 2-hexanol, 3-hexanol, and combinations thereof, wherein: i) the sol-gel has a water content of 0 wt % based on a total weight of the sol-gel, ii) the organosilane consists of a hydroxy organosilane represented by Formula (II), iii) the reaction product is not a reaction product of 3-glycidoxypropyltri methoxysilane, and iv) the sol-gel has 0 wt% epoxy-silane content and 0 wt% amino-silane content.   
Response to Arguments
Applicant’s arguments filed 1/21/2022 through the RCE of 2/21/2022 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims and added claims.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787